Citation Nr: 1755598	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-07 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for chronic myelogenous leukemia (CML), including as due to exposure to radiation and benzene.


REPRESENTATION

Appellant represented by:	Risa T. Rohrberger, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1994 to July 1998. 
He had subsequent periods of service in the Navy Reserve and Air Force National Guard (ANG), including a period of active duty for training (ACDUTRA) in the Oklahoma ANG between September 14, 2008 and June 9, 2009.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 RO decision that denied service connection for CML.

A hearing was held in February 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In March 2015, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board.

The Veteran recently appointed a new representative before VA. The Veteran's representative submitted additional evidence and argument in September 2017.
This evidence is subject to initial review by the Board because the Veteran has not explicitly requested AOJ consideration of this evidence. 38 U.S.C. § 7105(e) (2012). In fact his representative waived initial RO review of this evidence in September 2017.

The Board notes that in correspondence dated in September 2017, the Veteran's representative stated that if the claim was not granted, a second Board hearing was requested. In light of the favorable decision in this case, the Board finds that there is no prejudice to the Veteran in proceeding with adjudication of this appeal.

FINDINGS OF FACT

1. The Veteran served on active duty in the U.S. Navy from July 1994 to July 1998, with additional periods of service in the Navy Reserve and Air National Guard (ANG) and Air Force Reserve. 

2. Service personnel records show that his period of service in the Oklahoma ANG between September 14, 2008 and June 9, 2009 was full-time training under 32 U.S.C. § 503 and is ACDUTRA.

3. Resolving reasonable doubt in his favor, the Veteran has chronic myelogenous leukemia (CML) that was incurred during a period of ACDUTRA from September 14, 2008 to June 9, 2009.

CONCLUSION OF LAW

The criteria for entitlement to service connection for CML have been met. 38 U.S.C. §§ 101 (24)(B), 1110, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for CML is entirely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran filed a claim for service connection for CML in March 2011, and asserted that this disability began on September 13, 2009, during a period of service. He said he was not claiming that his disability was related to ionizing radiation.

In October 2012, the Veteran stated that his radiation exposure was not during nuclear testing, but while working on flight control radar as well as other components that emit lower levels of radiation. The Veteran now contends that he has CML that was incurred in service due to radiation exposure as an avionics technician while maintaining aircraft in the Air National Guard or while serving on active duty in the Navy, or due to exposure to hazardous chemicals.

The Veteran had a single period of active duty from July 1994 to July 1998. A VA information report dated in September 25, 2015 indicates that a period of service in the ANG from September 14, 2008 to June 9, 2009 qualified him for eligibility consideration for VA benefits, subject to the application of all other appropriate VA rules or regulations (38 U.S.C. § 101(2)). 

The Veteran's representative argues that the September 2015 document demonstrates that the Veteran was deployed on National Guard duty during the period in question in a capacity that made him eligible for VA benefits. Essentially she asserts that this period is active service and that service connection may be awarded for leukemia on a presumptive basis under 38 U.S.C.A. § 3.309. See her September 2017 memorandum. Alternatively she asserts that service connection is warranted for leukemia due to in-service exposure to radiation and hazardous materials during that period and during active duty in the Navy. She asserts that he was exposed to radiation while maintaining and repairing airplanes, including a long-range precision targeting system. She submitted publications from the Air Force and Lockheed Martin regarding hazardous exposures, including radiation from targeting pods and turret assemblies, and radar.

Governing law provides that service connection is granted if it is shown the appellant suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Under the law, active military service includes (1) active duty, but also (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training. 38 U.S.C. § 101 (24)(B); 38 C.F.R. § 3.6 (a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

However, if a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and leukemia becomes manifest to a degree of 10 percent or more during the one year period following his separation from that period of service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder. See 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). This presumption may be rebutted by affirmative evidence to the contrary. 38 U.S.C. § 1113 (2012); 38 C.F.R. § 3.307(d) (2017).

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits. Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status"). Veteran status may be conferred by either peacetime or wartime service for the purpose of application of the presumption of soundness. See 38 U.S.C. §§ 101 (2), 1137; 38 C.F.R. § 3.1 (d).

The Board observes that the Veteran has not yet established Veteran status with regard to any periods of military service other than July 1994 to July 1998. The fact that a claimant has established status as a Veteran for other periods of service does not obviate the need to establish that he is also a Veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

To establish status as a veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1 (a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995). In other words, an individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and to be entitled to disability compensation benefits. Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).

Without the status as a veteran, a claimant trying to establish service connection cannot use the many presumptions in the law that are available only to veterans. For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ACDUTRA or INACDUTRA, and neither do the presumptions of soundness and aggravation. See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991). Presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training. Acciola v. Peake, 22 Vet. App. 320, 323-324 (2008).

Because the Veteran's National Guard training duty was only occasional, the onset of his claimed condition must be related to a specific period of training duty. National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. Members of the National Guard only serve the federal military when they are formally called into the military service of the United States; at all other times, National Guard members serve solely as members of the State militia under the command of a state governor. Allen v. Nicholson, 21 Vet. App. 54, 57-58 (2007). Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505. See 38 U.S.C. §§ 101 (21), (22)(C); Allen, supra.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods. See Davis v. Brown, 10 Vet. App. 209, 211 (1997). First, leukemia is presumptively service connected specific to radiation-exposed Veterans. 38 U.S.C. § 1112 (c); 38 C.F.R. § 3.309 (d). Second, "radiogenic diseases" such as leukemia (other than chronic lymphatic leukemia) may be service connected pursuant to 38 C.F.R. § 3.311. Third, service connection may be granted under 38 C.F.R. § 3.303 (d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service. The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309 (d)(3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity. "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309 (d)(3)(i), (ii). Radiation-risk activity also includes certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska. See 38 C.F.R. § 3.309 (d)(3)(ii). Specifically, service before January 1, 1974, on Amchitka Island, Alaska, qualifies as a radiation-risk activity if, during such service, the Veteran was exposed to ionizing radiation in the performance of duty related to the Long Shot, Milrow, or Cannikin underground nuclear tests. 38 C.F.R. § 3.309 (d)(3)(ii)(D)(2).

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation. Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation. These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service. All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 38 C.F.R. § 3.311 (a)(2)(iii).

The Court has taken judicial notice that radar equipment emits microwave-type, non-ionizing radiation, see Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 (1997). Non-ionizing exposure from radar equipment is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. §§ 3.309 and 3.311. 

Information from the Naval Dosimetry Center dated in November 2012 indicates that a review of their exposure registry revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran during his Navy service. In February 2016, the Air Force indicated that it found no external or internal radiation exposure data for the Veteran. It was noted that the potential for exposure to ionizing radiation when working near some radar systems does exist, but the Air Force was unable to determine what specific exposures may have resulted for this Veteran. With regard to radiofrequency radiation (RFR), it was noted that an extensive epidemiological study of U.S. Navy personnel working with radar systems did not find any adverse health effects that could be attributed to RFR exposure.

In the present case, the Board finds that the Veteran has CML. VA and private medical records show that the Veteran was diagnosed with leukemia in September 2009. The determinative question is whether this disease is related to service.

As noted, the Veteran served on active duty in the U.S. Navy from July 1994 to July 1998. 
He had subsequent periods of service in the Navy Reserve and Air Force National Guard (ANG) and Air Force Reserve. He enlisted in the Oklahoma ANG and AFR in December 2007. 

The file contains several duty orders pertaining to full-time training in the OK ANG from September 2008 to June 2009, with revisions of the dates.

March 2008 orders from the OK ANG reflect that the Veteran was ordered to duty  (school military status) under 32 U.S.C. § 503, AFH 10-416 & ANGI 36-2001 to attend an electronic principals course from September 14, 2008 to November 6, 2008 at Keesler Air Force Base (AFB).
 
June 2008 orders from the OK ANG reflect that the Veteran was ordered to duty  (school military status) under 32 U.S.C. § 503, AFH 10-416 & ANGI 36-2001 from September 14, 2008 to April 8, 2009 to attend two courses: an electronic principals course from September 15, 2008 to November 5, 2008 at Keesler AFB, and an F-16 Avionic Systems Apprentice course from November 13, 2008 to April 7, 2009 at Sheppard AFB.

October 2008 orders from the OK ANG reflect that the Veteran was ordered to duty  (school military status (Title 32)) under 32 U.S.C. § 503, AFH 10-416 & ANGI 36-2001 to attend an F-16 Avionic Systems Apprentice course from November 12, 2008 to April 8, 2009 at Sheppard AFB.

March 2009 orders from the OK ANG reflect that the Veteran was ordered to duty  (school military status (Title 32)) under 32 U.S.C. § 503, AFH 10-416 & ANGI 36-2001 to attend a course from November 12, 2008 to June 9, 2009. The course was F-16 Avionic Systems Apprentice Course, at Sheppard AFB.

May 2009 orders from the OK ANG reflect that the Veteran was ordered to duty  (school military status) under 32 U.S.C. § 503, AFH 10-416 & ANGI 36-2001 to attend an electronic principles course from November 12, 2008 to April 8, 2009. The course was F-16 Avionic Systems Apprentice Course, located at Sheppard AFB.

A review of the Veteran's service personnel records show that his period of service in the OK ANG between September 14, 2008 and June 9, 2009 was "full-time duty" performed in a State National Guard under the provisions of 32 U.S.C. § 503 and is therefore a period of ACDUTRA. 38 U.S.C. § 101(22)(C); 38 C.F.R. § 3.6(c)(3). He apparently had a period of INACDUTRA (drill weekend) from September 13 to 14, 2009.

Service treatment records from the Veteran's period of active duty are negative for a diagnosis of leukemia, and subsequent medical records are negative for a diagnosis of leukemia until September 2009.

Private medical records dated in mid-September 2009 reflect that the Veteran was treated on Sunday, September 13, 2009 after suffering headaches and profound fatigue while undergoing exercise training in the ANG. Blood tests were performed on September 13, and a bone marrow biopsy was performed on September 14, 2009, and he was diagnosed with chronic myelomonocytic leukemia. Later that month, he was diagnosed with chronic myelogenous leukemia (CML).

A September 14, 2009 consultation report from J.L., MD reflects that the Veteran reported that over the past month, he had some fatigue, and then while running during a training exercise in the ANG the prior weekend he had headache and profound fatigue. The diagnostic assessment was leukocytosis, normocytic anemia and splenomegaly in a previously healthy patient. Findings were consistent with CML. By a letter to the OK ANG dated in June 2010, J.L., MD stated that the Veteran had chronic CML and required daily medication for this disease.

Subsequent service treatment records, private medical records and VA medical records reflect ongoing chronic CML, and he was given duty restrictions during his remaining periods of service in the ANG.

The Board observes that even if the disease of leukemia was manifested during the period of INACDUTRA from September 13 to 14, 2009, service connection may not be established for a disease manifested during a period of INACDUTRA. 38 U.S.C. § 101 (24)(B); 38 C.F.R. § 3.6 (a). The Veteran has not established "veteran" status with regard to this period of service, because he has not established that he was disabled from injury incurred or aggravated in the line of duty during that period of INACDUTRA.

In a June 2012 medical opinion, J.L., MD of Tulsa Cancer Institute stated that he treated the Veteran for CML. He indicated that he reviewed the Veteran's laboratory blood tests dated in November 2007, and that his white blood cell count, hemoglobin and platelets were normal at that time, and he saw no evidence of CML at that time. In February 2013, Dr. L. indicated that the Veteran had CML diagnosed on September 14, 2009. He said that the Veteran reported that he was exposed to radiation during service. Dr. L. indicated that radiation is associated with certain hematologic diseases such as leukemia. 

At his February 2014 Board hearing, the Veteran asserted that his CML was due to exposure to a high dosage of radiation during service from January to March 2009, while he was in Wichita Falls for electronics training. He said he first had symptoms during his subsequent monthly ANG training on September 12 and 13, 2009, while doing his annual PT test.

In April 2014, Dr. L. stated that the Veteran was taking daily medication (Gleevec) and would require this for the rest of his life unless something better came along. Dr. L. indicated that the Veteran was diagnosed with CML during service, and had reported radiation exposure. He indicated that radiation has been shown to lead to myeloproliferative and lymphoproliferative disorders.

By a letter dated in April 2014, M.W., MD, and D.C.H., P.A., indicated that the Veteran gave a history of CML diagnosed in September 2009, reported radiation exposure in service from October 2004 to June 2009, and said there was no history of blood disorders in his family. They stated that radiation exposure is a major risk factor for leukemia.

By a letter dated in May 2014, M.W., MD, and D.C.H., P.A., indicated that based on a review of the Veteran's CBC tests dated in November 2007, he did not have CML at that time. They opined that the Veteran's CML is most likely the direct result of exposure to radiation and/or benzene-type chemicals found on F-16 fighter jets. They stated that within 90 days after his deployment concluded, his CBC showed an elevated blood count and a biopsy showed the presence of the Philadelphia Chromosome which is a rare form of CML mostly associated with radiation exposure among young military personnel in a field exposed to radiation like the Navy's aviation electronic technicians and the Air Force's flight line avionic technicians.

By a letter dated in October 2015, M.D., MD of Tulsa Cancer Institute indicated that she was treating the Veteran for CML, and that this condition was a life-long condition that was not hereditary or contagious. She stated that in late November 2007, his lab tests showed no evidence of CML, but a biopsy in September 2009 confirmed a diagnosis of CML with Philadelphia chromosome, which may as likely as not have developed during deployment.

A VA medical opinion was obtained in April 2016 regarding the claim. The examiner indicated that the onset of the Veteran's CML was in 2009, and routine lab work prior to deployment was normal. After deployment while at an ANG base, his CBC was abnormal. Currently the condition was active. The examiner opined that the claimed condition was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness. The rationale for the opinion was that without documented exposure to radiation and/or benzene, CML could not be specifically related to any claimed in-service injury, event or illness. The Board finds that this medical opinion is inadequate as the examiner did not consider the theory of direct incurrence during a period of service in 2009, and did not provide an adequate supporting rationale.

By a letter dated in April 2017, a VA hematologist/oncologist, Dr. C., indicated that he was treating the Veteran for CML, which was diagnosed in September 2009. He indicated that a CBC in December 2007 was normal. He opined that the Veteran's CML more likely than not developed during military activation from September 2008 to June 2009 as a result of the work he performed servicing jet planes. His most recent bloodwork showed no evidence of CML because he is receiving a regimen of strong chemotherapy medication.

The Board finds that the weight of the evidence shows that CML was not manifested prior to a period of ACDUTRA from September 14, 2008 to June 9, 2009.

After a review of all of the evidence of record, and resolving reasonable doubt in his favor, the Board finds that although the disease of CML was first diagnosed in September 2009, the competent and credible evidence, including competent medical opinions, is at least in equipoise as to whether CML was manifested during the period of ACDUTRA from September 14, 2008 to June 9, 2009, and Veteran status has thus been established for this period. 38 U.S.C. § 101(24)(B); 38 C.F.R. § 3.6(a). 

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for CML, on a direct basis, have been met. 


ORDER

Service connection for CML is granted.
 



S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


